Citation Nr: 0411864	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  98-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than February 16, 
1993 for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert E. Kelly, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from June 1965 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which denied the veterans' 
claim for an effective date earlier than February 16, 1993 
for the grant of service connection for PTSD.  The veteran 
filed a timely appeal to this adverse determination.

The Board observes that the Board's earlier decision in this 
case, dated in March 2001, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in April 2003.  The veteran's earlier 
effective date claim has been returned to the Board for 
action consistent with the Court's order.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence, if any, will be retrieved by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, of filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In reviewing the veteran's earlier effective date claim, the 
Board observes that, following an extensive review of the 
veteran's claims file, it does not appear that the veteran 
has yet been apprised of the enactment of the VCAA, and of 
the new rights provided to him thereunder.  Until recently, 
such VCAA notice was routinely provided to the veteran 
directly by the Board.  See 38 C.F.R. § 19.9(a)(2) (2002).  
However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (2002).  As such, a remand to the 
RO in this case is required for compliance with the notice 
and duty to assist provisions contained in 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002).

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b).  In particular, the RO should ensure 
that the veteran is advised of the 
evidence needed to establish his claim for 
an effective date earlier than February 
16, 1993 for a grant of service connection 
for PTSD, and is informed of what 
evidence, if any, is needed from the 
veteran versus what evidence, if any, VA 
will attempt to procure.  

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of the veteran's 
entitlement to an effective date earlier 
than February 16, 1993 for a grant of 
service connection for PTSD.  If any 
benefit sought on appeal remains denied, 
the appellant and his attorney should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




